'"'r,
   I 1
   I
         Ij   I
                  I
                      L
                                                                  :usncsnNv ,
       UNITED STATES DISTRICT COURT                               DOCT\ff\TT
       SOUTHERN DISTRICT OF NEW YORK
                                                                  Ell CTRO , -lCALLY FILED
       REGAN WOOD d/b/a REGAN WOOD
       PHOTOGRAPHY ,
                                                                  DOC #:
                               Plaintiff ,
                                                                  DATEF-ll_E_D_:- 1--::-l
                                                                                      -,.i""T1~/~- J- -

                              - against -
                                                            20 Civ . 07878      (LLS)
       OBERSERVER HOLDINGS , LLC ; ACB
                                                              OPINION & ORDER
       ASSOCIATES , L . P .; THE NEW YORK
       OBSERVER, LLC ; and OBSERVER MEDIA
       DIGITAL , LLC ,

                                            Defendants .


                  Plaintiff Regan Wood d/b/a Regan Wood Photography (" Wood " )

       brings claims for direct copyright infringement and for

       violations of Section 1202 of the U. S . Copyright Act .

                  Defendants Observer Holdings , LLC and The New York

       Observer , LLC move to dismiss the claims against them pursuant

       to Fed . R . Ci v . P . 12(b) (6) . Defendants ACB As sociates L . P . and

       Observer Media Digital , LLC adopt that motion and also move

       separately to dismiss the claims against them on the basis that

       they are improper defendants in this action .

                  For the reasons stated below , defendants ' motions are

       denied .

                                              BACKGROUND

                  Plaintiff Wood is a professional photographer who provides

       residential retail and interior design photography services to

       clients through her sole proprietorship , Regan Wood Photography .

       Compl .        ~   14 . Wood charges and invoices these clients for the

       cost of her services , and further licenses her photographs for


                                                   - 1-
use by such clients according to limitations specified under her

written and oral license agreements . Id .          Wood also licenses her

photog r aphs for uses on the Internet . I d .

       Defendants Observer Holdings , LLC and The New York

Observer , LLC operate and publish the digital media publication

Observer , located at observer . com . Id .    ~~   3 , 5 . According to the

complaint , defendant ACB Associates , L . P .      ( " ACB " ) also operates

and publishes the digital media publication Observer and was

formerly known as The New York Observer , L . P . until it changed

its entity name . Id .   ~   4 . Defendant Observer Media Digital , LLC

( " OMO " ) also allegedly operates and publishes the Observer . Id .

~   6 . The complaint sta t es that the four defendants

(collectively , " Observer " ) have all " acted in concert in

operating , publishing , and/or supplying content to be published

in the digital media publication Observer ." Id .          ~   7.

       In or around the summer of 2016 , Compass , a licensed real

estate broker and non - party to this action , engaged plaintiff ' s

services for the creation of 33 photographs of a large es t ate in

East Hampton , New York ,     known as the " Pond House ". Id .     ~~   15 - 16 .

Wood registered the photographs (attached as Exhibit A) with the

U. S . Copyright Office , with an effective registration date of

September 26 , 2017 . Id .    ~   17 , Ex . B . She is the sole owner of

the copyright in the photographs . Id .

       As part of their agreement , Wood licensed the photographs

to Compass for " the sole purpose of marketing the Pond House to


                                       - 2-
potential buyers of the estate ". Id .      ~    18 . Before licensing or

otherwise providing the photographs to Compass , and before any

publication of the photographs , Wood embedded her Copyright

Management Information (" CMI " ) in the photographs ' metadata ,

including a copyright notice attributing to Wood authorship of ,

and ownership of the copyright in , the photographs . Id .                    ~    19 ;

see also Ex . D (showing photographs ' metadata) .

     Following the photoshoot of the Pond House , Wood provided

Compass with copies of the photographs , each containing Wood ' s

CMI , including the copyright notice . Id .        ~       20 . Compass

subsequently displayed the photographs on its publicly

accessible website , compass . com , pursuant to its nonexclusive

license agreement with Wood . Id .   ~    21 .

     In or around September 2017 , the Pond House was sold to

celebrity couple Beyonce Knowles - Carter and Jay - Z . Id .              ~       22 .

Following the sale , Wood ' s photographs were used by various

publications in stories " having to do with the celebrity

purchase , presumably to entertain their readers by illustrating

the extravagance of the Pond House ." Id. Defendants also

published the photographs via their online media publication

Observer , accessible at observer . com. Id .          ~    23. Specifically , on

September 25 , 2017 , Observer published an article titled , " Peek

Inside Beyonce and Jay - Z' s Palatial New Georgica Pond Abode "

(the "Article ", attached as Exhibit C) . Id . In the Article ,

Observer publicly displayed copies of 13 of the photographs of


                                   - 3-
the Pond House . Underneath each of the 13 photographs , Observer

credited " Compass ". Id . ':!I 27 , Ex . C .

      Plaintiff al l eges that defendants have infringed her

copyright in the photographs by reproducing , displaying and

distributing the photographs in connection with the Article

without plaintiff ' s permission or authorization and with

knowledge of her copyright ownership . Id . ':!!':!I 37 - 39 . Plaintiff

also alleges that defendants violated 17 U. S . C .                  §§   1 202(a) and

1202(b) by displaying false CMI in the gutter credit of the

photographs and on the Terms page of its website and by altering

the CMI contained in the metadata of plaintiff ' s photographs in

the same manner . Id . ':!!':!I 45-97 .

                                   DISCUSSION

      On a motion to dismiss under Rule 12(b) (6) , the court

accepts all factual allegations in the complaint as true , and

draws all reasonable inferences in the plaintiff ' s favor . Kelly -

Brown v . Winfrey , 717 F . 3d 295 , 304         (2d Cir . 2013) . To survive a

motion to dismiss , a complaint must plead " enough facts to state

a claim to relief that is plausible on its face ." Bell Atl .

Corp . v . Twombly , 550 U. S . 544 , 570 , 127 S . Ct . 1955 , 1974

( 2007) .

                                      COUNT I

    DIRECT COPYRIGHT INFRINGEMENT ,              17 U. S . C .   §    101 ,   ET SEQ .

      Defendants concede that plaintiff , by pleading it is the

owner of a valid copyright in the photographs at issue and that


                                          - 4-
Observer published the copyrighted photographs , adequately

pleads a prima facie case of copyright infringement . See Of . Br .

at 6 - 7.

      Defendants '    only argument in support of their motion to

dismiss the claim against them for direct copyright infringement

is that their use is permitted by 17 U. S.C § 107 , which allows

the "fair use " of a copyrighted work " for purposes such

as criticism , comment , news reporting ,

teaching (including multiple copies for classroom use) ,

scholarship , or research .         .". 17 U. S . C § 107 . Specifically ,

defendants argue that publishing the photographs in the Article

which analyzes and comments on the purchase of the home and the

features of the home for the purpose of reporting celebrity news

constitutes fair use because it was " transformative " of the

character and purpose of the photographs that were originally

used for the "utilitarian" purpose of selling the real estate .

See Of . Br . at 9.

                                 FAIR USE

        " [T]he fair use determination is an open - ended and

context - sensitive inquiry " Cariou v . Prince , 714 F . 3d 694 , 705

(2d Cir. 2013) , but the statute provides a non - exclusive list of

four factors that inform whether a given use is fair:

       (1)   the purpose and character of the use , including
             whether such use is of a commercial nature or is
             for nonprofit educational purposes ;

       (2)   the nature of the copyrighted work ;

                                    - 5-
       (3)   the amount and substantiality of the portion used
             in relation to the copyrighted work as a whole ;
             and

      (4) the effect of the use upon the potential market
      for or value of the copyrighted work .

      17 U. S . C . § 107 ; see also Andy Warhol Found. for the Visual

Arts , Inc . v. Goldsmith ,         992 F . 3d 99 , 109 (2d Cir . 2021) .

                      1 . Purpose and Character of the Use

      " In considering the first statutory factor ,                          . the

primary inquiry is whether the use communicates something new

and different from the original or [otherwise] expands its

utility , that is , whether the use is transformative ." Fox News

Network , LLC v . Tveyes , Inc. , 883 F . 3d 169 , 176 (2d Cir . 2018 )

(internal citation and quotation marks omitted)                       (alteration in

original). "It is not enough for an image to be used in the

course of news reporting ; the use must be transformative. " BWP

Media USA , Inc . v . Gossip Cop Media , LLC , 87 F . Supp . 3d 499 ,

507   (S . D. N. Y. 2015) .

       Defendants '     use of the photograph was not transformative .

       Defendants have clearly made no visible changes to the

photographs , so they have not aesthetically transformed the

photographs. And while the use of an identical copyrighted

photograph in a news article has been deemed transformative

where the photograph itself is the subject of the news story , 1


1 See , e . g ., Ferdman v . CB S Interac tive In c., 342 F . Supp . 3d 515 (S . D. N. Y.
2018) (use of a photog r aph in an a rticle wa s "s ome what tr a nsforma tive "
because the cent r al subject of the article wa s the exist e nce of , and
commentary on , the Instagram photograph) ; Konangataa v . Am .
                                             - 6-
that is not the case here .

      The use of the photographs in the Article communicates

nothing new or different from their use i n the real estate

marketing materials : they show the house . Their " utility " is to

display what was sold . They are given no new significance , they

are seen from no new point of view , they have no enhanced

meaning , and the perception of them is in no way transformed .

      On the contrary , the photographs are used in the Article as

illustrative aids for precisely the same reason they were

created and are therefore not transformative . See , e . g .,

Barcroft Media , Ltd . v . Coed Media Grp ., LLC , 297 F . Supp . 3d

339 , 352   (S . D. N. Y. 2017) (defendant ' s use of plaintiff ' s images

was not fair where defendant ' s articles did not " comment on ,

criticize , or report news about the Images themselves ; instead ,

they used the Images as illustrative aids because they depicted

the subjects described in its articles ." ) (emphasis in original)

BWP Media USA , Inc ., 196 F. Supp . 3d at 406 n.6 (S . D. N. Y. 2016)



Broadcastingcompanies , Inc ., 2017 WL 2684067 , at *1 (S . D. N.Y. June 21 ,
2017) (news report using excerpts of and offering commentary on live - s treamed
video of someone giving birth was transformative) ; Nunez v . Caribbean
International News Corp . , 235 F . 3d 18 (1st Cir . 2000) (news article commenting
on provocative nature of photographs that were intended to be part of
modeling portfolio was transformative) ; Boesen v . United Sports Publications ,
Ltd ., 2020 WL 6393010 , at *4 (E . D. N. Y. Nov . 2 , 2020) , reconsideration denied ,
2020 WL 7625222 (E . D. N. Y. Dec . 22 , 2020) (news article that embedded Instagram
post announcing player ' s retirement and incidentally included the copyrighted
photograph was transformative where " the fact that [Wozniacki) had
disseminated u the Instagram post " was the very thing the Article was
reporting on . u ) (quoting Walsh v . Townsquare Media , Inc ., 2020 WL 2837009 , at
*4 (S . D. N. Y. June 1 , 2020)) .




                                          - 7-
(" Defendant confuses the situation in which the photograph is

the story .. . and the scenario present here , in which the

contents of the photograph are of some public interest ....

Newsworthy contents will rarely justify unlicensed reproduction ;

were it otherwise , photojournalists would be unable to license

photos , and would effectively be out of a job ." ) (emphasis in

original) ; Psihoyos v. Nat ' l Exam ' r , 1998 WL 336655 , at *3

(S . D. N . Y. June 22 , 1998) (" The Examiner ' s use is not

transformative , because its piece uses the photo to show what it

depicts . It is clear from examining the Examiner ' s article that

its purpose was not to comment on the Psihoyos ' photo but to use

it for precisely a central purpose for which it was created- to

show how an art car looks ." ) (internal citation and quotation

marks omitted) .

     Defendants argue that the use is transformative because

they took photographs that were only intended to be used to

" market[] the Pond House to potential buyers " and transformed

them into "reporting on celebrity news ". But what is important

in the consideration of fair use is whether defendants "imbued

the plaintiffs ' photographs with new meaning by transforming

them from their original intent .             into the subject of a news

story. " McGucken v. Newsweek LLC , 464 F . Supp . 3d 594 , 606

(S . D. N. Y. 2020) (emphasis added)    (discussing Nunez , where

plaintiffs '   photographs were originally intended to appear in

modeling portfolios , not in the newspaper , but were transformed


                                       - 8-
in an article discussing the controversy surrounding their

risque nature) . They have not done so here .

     The first factor also requires courts to consider whether

the copyrighted materials are used for "a commercial purpose or

for a nonprofit educational purpose , the former tending to weigh

against a finding of fair use ." TCA Television Corp . v .

Mccollum , 839 F . 3d 168 , 183 (2d Cir . 2016) (internal citation and

quotation marks omitted). "[T]he less a use provides

transformative value , the more its commercialism will weigh

against a finding of fair use ." Capitol Recs. , LLC v . ReDigi

Inc ., 910 F. 3d 649 , 661   (2d Cir . 2018) .

     Defendants concede that " Observer ' s news website is

conducted to some degree for profit , in the sense that the

website generates advertising revenue in conjunction with

published articles " but suggest that the revenue was

insubstantial and therefore the link between the commercial gain

and the copying is too attenuated . See Of . Br . at 10 - 11 . The

Second Circuit has recognized that "[a]lmost all newspapers ,

books and magazines are published by commercial enterprises that

seek a profit ." Swatch Grp . Mgmt . Servs . Ltd. v. Bloomberg L . P. ,

756 F . 3d 73 , 83   (2d Cir . 2014) (internal citation and quotation

marks omitted) .

      The first factor also directs courts to consider the good

or bad faith of a defendant , although "it generally contributes

little to fair use analysis ." Ferdman v . CBS Interactive , Inc .,


                                     - 9-
342 F . Supp . 3d 515 ,   531   (S . D. N. Y. 2018) .

      There is nothing in the pleadings to suggest whether

defendants acted in good or bad faith . Therefore , this sub - factor

is neutral . The fact that the publication was commercial weighs

slightly but cumulatively against a finding of fair use .

                   2. Nature of the Copyrighted Work

      The second fair use factor is " the nature of the

copyrighted work. " 17 U. S . C . § 107 . This factor requires an

analysis of "(1) whether it is expressive or creative ,       ... with

a greater leeway being allowed to a claim of fair use where the

work is factual or informational , and (2) whether the work is

published or unpublished , with the scope for fair use involving

unpublished works being considerably narrower ." Andy Warhol

Found .,   992 F.3d at 117 .    (internal citation and quotation marks

omitted) .

      To some degree the photographs constitute creative works ,

as the staged photoshoot may have required the photographer to

carefully arrange the subject and incorporate creative and

aesthetic choices , but the photographs were published only to

prospective buyers and on Compass ' s " publicly accessible

website" . Compl . 11 21 , 24 . Thus , this factor weakly favors

defendants , but it " has rarely played a significant role in the

determination of a fair use dispute ." Andy Warhol Found .,      992

F . 3d at 117 .




                                       - 10 -
         3 . Amount and Substantiality of the Portion Used

     The third fair use factor requires consideration of "the

amount and substantiality of the portion used in relation to the

copyrighted work as a whole ." 17 U. S . C . § 107 . Copying an entire

copyrighted work does not necessarily cut in favor of or against

fair use , and Court ' s must instead " take into account that the

extent of permissible copying varies wi th the purpose and

character of the use. " Bill Graham Archives v . Dorling

Kindersley Ltd .,   448 F . 3d 605 ,   613      (2d Cir . 2006) (internal

citations and quotation marks omitted) .

     Defendants argue that they only selected 13 of the 33

photographs that were necessary to " give context to the news

story regarding Jay - Zand Beyonce ' s purchase of another lavish

property ." Of. Br . at 13 - 14 . Plaintiff argues that defendants

copied each individual photograph in its entirety and there was

no justification for such copying , since defendants '             stated

purpose of using the photographs to give context on the home ' s

purchase " could have been effectuated by using no photographs at

all or any number of public domain photos depicting the same

information ." Pl . Br . at 24 .

     The third factor weighs against a finding of fair use .

     4 . Effect of Use on Potential Market for Copyrighted Work

     The final factor in the fair use inquiry is "the effect of

the use upon the potential market for or value of the

copyrighted work ." 17 U. S . C . § 107 . "In assessing market harm ,


                                       - 11 -
we ask not whether the second work would damage the market for

the first   (by , for example , devaluing it through parody or

criticism) , but whether it usurps the ma r ket for the first by

offering a competing substitute . " Andy Warhol Found ., 992 F . 3d

at 120 (emphasis in original) .

     Plaintiff alleges that she licenses photographs for use by

" residential retail and interior design " clients , among o t hers ,

and also licenses her photographs on the Internet . Compl .       ~       14 .

The complaint also states that following the media interest in

the Pond House , the photographs at issue were circulated on

numerous third - party websites and online publications . Id .        ~    22 .

Plaintiff states that defendants ' actions deprived her of

licensing revenue . Id .   ~   33 .

     The burden is on defendants to prove there is no market

usurpation . Andy Warhol Found ., 992 F . 3d at 121 . Further , there

is a presumption of market harm "when a commercial use amounts

to mere duplication of the entirety of an original ." McGucken ,

464 F . Supp . 3d at 609 (quoting Campbell v . Acuff - Rose Music ,

Inc ., 510 U. S . 569 , 591 (1994) ) . That presumpti o n applies here ,

where , as noted in the Court ' s earlier discussion , defendants '

use of the photograph was arguably commercial and wholly

duplicative .

     In sum , the Court finds that the first , third and fourth

factors favor plaintiff , while the second slightly favors

defendants . Under these circumstances , it is not possible to


                                      - 12 -
conclude that defendants ' use of the photographs was fair as a

matter of law . Accordingly , defendants ' motion to dismiss based

on Observer ' s alleged fair use of the photographs is denied .

                             COUNTS II & III

 VIOLATIONS OF THE DIGITAL MILLENNIUM COPYRIGHT ACT                     ("DMCA " )
                   1 7 U. S . C . §§ 1202(A) - (B)

        Plaintiff also brings claims against Observer for the

provision and/or distribution of false CMI and for the

alteration of CMI .

        Section 1202(a) of the DMCA makes its unlawful to

"knowingly , and with the intent to ' induce , enable , facilitate ,

or conceal infringement ,' either ' provide ' or ' distribute '

false    ' copyright management information ' or 'CMI .'" Aaberg v .

Francesca ' s Collections , Inc ., 2018 WL 1583037 , at *6 (S . D. N. Y.

Mar . 27 , 2018)   (quoting 17 U. S . C.   §   1202(a)) . Therefore , to

state a claim under Section 1202(a) , a plaintiff " must allege

that the defendant both knew that the CMI was false , and

provided or distributed the false CMI with the intent to induce ,

enable , facilitate , or conceal infringement ." Trombetta v .

Novocin , 2020 WL 1304120 , at *4      (S . D. N. Y. Mar . 19 , 2020)

(internal citations and quotation marks omitted) .

        Section 1202(b) makes it unlawful to " intentionally remove

or alter any copyright management information .               . knowing , or ,

with respect to civil remedies under Section 1203 , having

reasonable grounds to know , that it will induce , enable ,

facilitate , or conceal an infringement of any right under this
                                     - 13 -
title ." 17 U.S . C. § 1202(b) . Accordingly , to state a valid claim

under subsection 1202(b) , a plaintiff must allege "1)                the

existence of CMI on the products at issue ; 2)              removal and/or

alteration of that information ; and 3) that the removal and/or

alteration was done intentionally ." Aaberg , 2018 WL 1583037, at

*6 .

       For purposes of the Section 1202(a) claim , plaintiff

adequately alleges that Observer ' s credit line attribution to

Compass below each of the 13 photos constitutes CMI                 (regardless

of whether or not there was a gutter credit to plaintiff in the

original photograph) . See Compl .         ~~    46 - 47 , Ex . C; see also

Hirsch v . Sell It Soc. , LLC , 2020 WL 5898816 , at *3             (S . D. N.Y.

Oct . 5 , 2020)   (gutter credit positioned below the photo came

within definition of CMI because it identified the author of the

photo and was " conveyed in connection with " the photo) . And

since Compass is neither the author nor the copyright owner of

the photographs ,    (see Compl .   ~   48) , defendants '     CMI is false,

even if , as defendants argue , Compass ' s website was its "source"

of the photographs . See Df . Br . at 19 .

       The Terms and copyright notice , however , do not constitute

CMI . According to the complaint , when accessing the "Terms"

webpage via the Observer website , observer . com , Internet users

are directed to a webpage on a separate website ,

observermedia . com ., which states "All of the content featured or

displayed on the website , including .                . photographs . . is


                                        - 14 -
owned by Compa n y , its licensors and/or its content providers .

       The website , its content and al l related rights shall remain

the exclusive property of Company or its licensors unless

otherwise expressly agreed ." Id .      ~     28   (quoting

observermedia.com) . The " Terms " page also includes a copy r ight

notice stating , " All text , images , animation , videos , music ,

sounds , website design , graphics , text selections , arrangements ,

and all software are Copyright The New York Observer , L . P ." Id .

~   29 (emphasis in original) . Also appearing on the " Terms "

webpage , but outside of the context of the enumerated " Terms "

themselves is a separate copyright notice , stating , " ©2020

Observer Media I All original photography shot for Observer ."

Id .   ~    30 .

           Those boilerplate Terms and Conditions are accessed through

a webpage on a separate website , and therefore were not

" conveyed in connection with copies " of the work , as required by

Section 1202(c) .

           For the purposes of the Section 1202(b) claim , Plaintiff

sufficiently alleges that the information in the metadata

embedded in the photographs listing plaintiff as the " Creator "

of the work and providing a "copyright notice " to " Regan Wood

Photography " constitutes CMI . See Compl .           ~   26 , Ex . D; see also

Fischer v . Forrest , 2015 WL 195822 , at *8              (S . D. N. Y. Jan . 13 ,

2015) (finding that information in metadata identifying the

author of the work was a source of CMI) . A reasonable person


                                     - 15 -
could f i nd t hat Observer ' s addition of the " Compass " credit

below the photographs altered the pre - existing CMI in the

metadata that identified plaintiff as the author and copyright

holder , particularly given that defendants ' gutter credit is

more prominently displayed than plaintiff ' s CMI . See , e . g .,

Goldstein v . Metro . Reg ' l Info . Sys ., Inc ., 2016 WL 4257457 , at

*9 (D . Md . Aug . 11 , 2016)    (" Particularly where [defendant] ' s

copyright mark was placed immediately before [plaintiff] ' s

copyright mark and used more recent dates , that mark could be

construed as trumping , diluting , or superseding , and thus

altering ,   [plaintiff] ' s CMI ." ) .

     With respect to the scienter elements of both the§ 1202(a)

and§ 1202(b) claims , plaintiff alleges that "Although each and

every copy of the Photographs Observer used contained Wood ' s

copyright notice , and Observer therefore possessed knowledge of

the name of the author/owner(Wood) and the copyright status of

the Photographs , Observer nonetheless altered Wood ' s CMI and

provided and/or distributed false CMI in connection with the

Photographs by erroneously crediting Compass as the author/owner

in connection with each of the 13 copies " and that "On

information and belief , Defendants committed the acts described

herein with the intent to induce , enable , facilitate , and/or

conceal infringement ." Compl .       ~~     27 , 61 .

      Although the allegations here do not show actual knowledge

of falsity , such facts need not be alleged at this stage . See


                                          - 16-
Aaberg , 2018 WL 1583037 , at *9 (" The Second Circuit has stated

that courts should be lenient in allowing scienter issues to

survive motions to dismiss ." )   (citing In re DDAVP Direct

Purchaser Antitrust Litig ., 585 F . 3d 677 , 693    (2d Cir. 2009)) . A

plausible inference can be drawn from the allegations that

defendants had access to and thereafter discovered the name of

the owner and author of the photographs but disregarded such

information and provided false attribution in order to

intentionally conceal an infringement . See , e . g ., Mango v .

BuzzFeed , Inc ., 356 F . Supp. 3d 368 , 378   (S . D. N. Y. 2019) , aff ' d ,

970 F . 3d 167   (2d Cir . 2020) ("[A]ltering the gutter credit to

include a false attribution to Fisher's law firm would have

wrongfully implied that BuzzFeed had permission to use the

Photograph , thus concealing its infringement. " ) . Whether

defendants in fact acted with the requisite scienter will need

to be proven at a later stage .

                     ISSUE OF IMPROPER DEFENDANTS

      Defendants ACB and OMO also move to dismiss the claims

against them on the basis that they are not the proper

defendants and that plaintiff has not sufficiently connected

them to the conduct at issue .

      However , plaintiff ' s allegations plausibly suggest that ACB

and OMO are involved with Observer ' s corporate structure and

that all of the named defendants have worked in concert to

infringe her copyright in the photographs and to falsify and


                                   - 17 -
alter her CMI . See Compl .   ~~   4 , 6 , 7 . Therefore , the Court

cannot find that they are improperly joined in the action as a

matter of law , and discovery will determine whether one or more

parties should be dismissed .

                               CONCLUSION

      Defendants ' motions to dismiss are denied .



      So Ordered .

Dated :    New York , New York
           July 8 , 2021
                                                 Ltn,1.~ L. J f ~
                                                 Louis L . Stanton
                                                     U. S . D. J .




                                     - 18-
